NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted June 22, 2018 *
                                 Decided June 25, 2018

                                          Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       AMY C. BARRETT, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

No. 17-3265

ROOSEVELT WILLIAMS,                             Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of
                                                Indiana, South Bend Division.

       v.                                       No. 3:16-CV-61-RLM

BRIAN SMITH,                                    Robert L. Miller, Jr.,
     Defendant-Appellee.                        Judge.

                                        ORDER

       Roosevelt Williams, an Indiana inmate, appeals the denial of his petition under
28 U.S.C. § 2254, challenging the determination of a hearing officer that he possessed
cocaine. The district court denied his petition because the officer had sufficient evidence
to find Williams guilty. We affirm.




       *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 17-3265                                                                           Page 2

       A search of Williams’s cell uncovered three barbecue sauce bottles containing
false bottoms that concealed packages of white powder and a green leafy substance.
The white powder was tested and classified as cut cocaine. The sergeant who conducted
the search wrote a conduct report charging Williams with possessing a controlled
substance. A hearing officer found Williams guilty based on the conduct report and test
results, and the Superintendent denied his appeal.

        Petitioning for relief under 28 U.S.C. § 2254, Williams argued that insufficient
evidence supported the guilty finding. The district judge denied the petition,
concluding that it was reasonable for the hearing officer to credit the conduct report and
test results.

       On appeal Williams reiterates that the evidence was insufficient to support a
guilty finding. But the relevant question is whether there is any evidence in the record
that could support the finding. Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.
445, 455–56 (1985). Conduct reports can satisfy that standard, Donelson v. Pfister, 811
F.3d 911, 916 (7th Cir. 2016), and the evidence here also included test results.

       To the extent Williams raises any argument about the green leaves hidden in the
bottles, such an argument is irrelevant because the hearing officer’s decision was not
based on that substance.

       We have considered Williams’s other arguments, and none has merit.

                                                                                 AFFIRMED